07/07/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA


                    Nos. DA 19-0613 & DA 19-0618

STATE OF MONTANA,

     Plaintiff and Appellee,
v.

RYAN MORRIS,

     Defendant and Appellant,

TROY NELSON,

     Defendant and Appellant.


                                ORDER

     Appellant’s motion to consolidate is GRANTED.        It is hereby

ORDERED that the above two causes be consolidated for the purposes of

appeal under Cause No. DA 19-0613.




                                                            Electronically signed by:
                                                                  Mike McGrath
                                                     Chief Justice, Montana Supreme Court
                                                                   July 7 2020